Citation Nr: 0816597	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-20 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability (claimed as depression).

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1988 to April 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a psychiatric disability and for total 
disability based on individual unemployability. 

In January 2007, the Board remanded the claims for additional 
procedural and evidentiary development, and the claims are 
now before the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In the January 2007 remand, the Board directed that the 
veteran undergo a psychiatric examination in part to obtain 
an opinion whether it is at least as likely as not that any 
current psychiatric disability began during service, or is 
causally linked to any incident of active duty including the 
multiple complaints of mental health issues in service.  Only 
certain mental health professionals are qualified to perform 
psychiatric examinations for compensation and pension 
purposes.  See VBA Fast Letter 06-03 (Mar. 15, 2006).  
Examinations performed in May 2007 and October 2007 did not 
meet the requirements because they were performed and signed 
by a physician's assistant.  An examination by a mental 
health professional with qualifications as specified in the 
cited letter is necessary to decide the claim.  

The January 2007, the Board also concluded that the claim for 
TDIU was intertwined with the claim for service connection 
for a psychiatric disorder and that that RO should 
readjudicate the claim and issue a supplemental statement of 
the case (SSOC) if the benefit was not granted.  In November 
2007, the RO issued an SSOC that addressed service connection 
for a psychiatric disorder.  However, the RO did not consider 
the evidence, readjudicate the claim for TDIU, or provide an 
SSOC on that issue as ordered in the remand.  A remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA psychiatric examination by a mental 
health professional qualified to perform 
an initial mental disorder examination in 
accordance with VBA Fast Letter 06-03.  
It is imperative that the veteran's 
claims file be made available to the 
examiner for review in connection with 
the examination, with particular 
attention paid to the mental health 
treatment in service shown in the service 
medical records, the March 2001 VA 
psychiatric examination report, the 
January 2003 VA treatment records, and 
the observations made by the physician's 
assistant in May 2007 and October 2007. 

The examiner should specifically list all 
current psychiatric disabilities.  For 
each disability found on examination, the 
examiner should address whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
psychiatric disability began during 
service or is causally linked to any 
incident of active duty, including the 
multiple complaints of mental health 
issues in service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation. More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation 
to answer any question, he or she should 
so state.

2. Then, readjudicate the issues of 
service connection for a psychiatric 
disability and entitlement to TDIU.  If 
the benefits requested on appeal are not 
granted, the RO should issue an SSOC. A 
reasonable period of time for a response 
should be afforded. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



